Exhibit 10 (f)

 

        LOGO [g511414graphics.jpg]        

Ursula M. Burns

Chairman and Chief Executive Officer

Personal and Confidential                

Xerox Corporation

45 Glover Avenue, 6th Floor

Norwalk, CT 06856-4505

March 25, 2013

Ms. Kathryn Mikells

Dear Kathryn:

I am pleased to offer you the position of Executive Vice President and Chief
Financial Officer of Xerox Corporation, reporting to me at our corporate
headquarters in Norwalk, Connecticut. Your starting base salary for this
position will be paid monthly at the annualized rate of $700,000.

You will also be eligible to participate in our Annual Performance Incentive
Plan (APIP) at an annualized target level of 100% of salary with a payout range
of 0 to 200% of target. This plan pays annually based on overall Xerox results
(usually revenue, EPS and cash).

You will participate in the annual Executive Long Term Incentive Program. Your
annual award will be valued at $2,500,000 (delivered in Performance Shares) and
will vest three-years from date of grant. The date of grant will be the same
date as for other executives and the actual number of shares will be determined
based on the closing price of Xerox stock on that date.

You will also receive a special one-time Restricted Stock Unit award with a
value of $1,200,000 at the time of the initial grant. This award will be
effective on a date to be determined within 90 days following the first day of
your employment. The number of shares at grant will be determined on the grant
date based on the price of Xerox common stock on that date. These Restricted
Stock Units will vest three years from the date of grant, provided you remain
actively employed with Xerox through the vesting date. A formal award package,
including the terms of the Plan, will be communicated shortly after the grant
date.

In addition, you will receive a cash sign-on award of $1,200,000, payable in
three installments as follows: $300,000 no later than 30 days after your
six-month anniversary with Xerox; $300,000 no later than 30 days after your
one-year anniversary with Xerox; and $600,000 no later than 30 days after your
two-year anniversary with Xerox. These payments are all contingent on your being
employed by Xerox on the payment date. The first installment is to be paid back
to Xerox if you voluntarily leave the company prior to your one-year anniversary
date.

You will also receive a cash payment of $230,000 in recognition of the portion
of your annual bonus with your current employer that you will forfeit. In
addition, you will receive a cash payment up to $50,000 for repayment of
relocation expenses to your current employer. These will be paid no later than
30 days after your six-month anniversary with Xerox.



--------------------------------------------------------------------------------

LOGO [g511414graphics.jpg]

Personal & Confidential

March 25, 2013

Page 2 of 3

Kathryn Mikells

 

You will be eligible for the benefits under the Xerox Domestic Relocation
Policy, to include (as applicable) a cost of move allowance and expenses
relating to sale of your current residence, purchase of new residence, and
movement of household effects. Questions regarding the relocation benefits can
be directed to Amy Glynn, Manager, Global Mobility.

Through September 2013, Xerox will cover reasonable and customary commuting
expenses from your current residence to Norwalk, Connecticut.

You are also eligible for a special severance arrangement if employment is
terminated by Xerox for any reason (other than for cause). Payment under this
arrangement will be the equivalent to eighteen months of your annual base salary
plus eighteen months of your APIP (based on your individual target of 100% of
your base pay times the actual performance factor for the year of separation).
This arrangement will be in effect until your fourth anniversary date with
Xerox, after which the standard Xerox severance policy in effect at the time
separation applies. Xerox will also provide a severance agreement in its
customary form, to become operative if employment is terminated in connection
with a Change in Control. The payment of any termination benefits will be
contingent upon your signing both a release of claims and an agreement not to
engage in detrimental activity as determined by the Company upon your
termination.

As a Corporate Officer of Xerox, you will also be eligible for the following
programs:

 

  •  

Financial Planning assistance up to $10,000 every two years

 

  •  

Immediate eligibility for vacation totaling four weeks per year

 

  •  

Participation in the Xerox Universal Life Insurance Program (XUL) for executives
that provides a benefit of three times your annual base salary.

As a Corporate Officer (“executive officer”) as defined, you will be subject to
Securities and Exchange Commission (SEC) reporting requirements and to the SEC’s
rules related to the valuation and disclosure of executive compensation
perquisites. You will receive communications on these topics directly from the
Secretary of the Company.

The Xerox Total Pay philosophy recognizes pay is more than just your salary. On
your start date, you will be eligible to participate in a comprehensive benefits
package that includes medical, dental, vision care, life and accident insurance.
In addition, you will be able to purchase subsidized disability income
protection prior to meeting the eligibility criteria for regular coverage (12
months of active service). Xerox also offers a 401(k) savings plan which
currently includes a dollar-for-dollar company match of 3%.

Xerox respects, and expects you to honor, all of your obligations to your
current and former employers. Should you accept this offer, Xerox directs you
not to use or disclose any confidential or proprietary information of any former
employer in the course of your duties to Xerox. If you accept the offer and
begin work at Xerox, and at any time you feel you would need to use confidential
information of a prior employer to perform your Xerox job duties, so notify your
manager. Your Xerox job duties will be revised appropriately.



--------------------------------------------------------------------------------

LOGO [g511414graphics.jpg]

Personal & Confidential

March 25, 2013

Page 3 of 3

Kathryn Mikells

 

This offer will remain in effect through March 29, 2013, and is contingent upon
your election as a Corporate Officer by the Xerox Board of Directors and
approval of all of the foregoing compensation arrangements by the Compensation
Committee. This offer is also contingent upon your signing of a release for
pre-employment background checks (criminal, credit etc.), your signing of a
Proprietary Information and Conflict of Interest Agreement, a Non-Compete
Agreement, your successfully passing a pre-employment drug-screening test and
the effective completion of appropriate reference checks. Please note the drug
screening test requirement must be completed within three business days of your
receipt of this offer letter. Failure to meet this requirement may result in
your offer of employment being rescinded.

Please notify me of your acceptance and ensure that all requirements in the
Addendum are met before we agree on a mutually acceptable start date. All
originals, including those noted on the Addendum, should be returned to Tom
Maddison. If you have any questions, please feel free to contact Tom at
             or me at             .

I look forward to your formal acceptance of the offer. I know you will make
significant contributions to Xerox Corporation and will be a great addition to
my senior team.

Sincerely,

Ursula M. Burns

UMB/eb

Enclosures

Copy:

P. Dowd

T. Maddison

I  ¨  Accept     ¨  Decline this offer:

 

 

   

 

Signature     Date